            Case 1:19-cv-11457-IT Document 112 Filed 05/05/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

        Plaintiffs,

                       v.
                                                 Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,

        Defendants.


 STIPULATION AND [PROPOSED] ORDER REGARDING DISCOVERY REQUESTS
                      SERVED BY DEFENDANTS

       By agreement of Plaintiffs AnywhereCommerce, Inc. and BBPOS Limited (collectively,

“Plaintiffs”), as well as Defendants Ingenico Inc., Ingenico Corp., and Ingenico Group SA

(collectively, “Defendants”), and the Court having reviewed the terms of this Stipulation and

Order, and having found the following:

       1.      On February 12, 2020, Defendant Ingenico Corp. served its First Set of Requests

for Production of Documents to BBPOS Limited and its First Set of Requests for Production of

Documents to AnywhereCommerce, Inc. (together, the “Ingenico Corp. Requests”);

       2.      On February 27, 2020, Defendant Ingenico Inc. served its First Set of Requests for

Production of Documents to BBPOS Limited and, on March 16, 2020, Defendant Ingenico Inc.

served its First Set of Requests for Production of Documents to AnywhereCommerce, Inc.

(together, the “Ingenico Inc. Requests”);

       3.      By letter, dated and served on March 27, 2020, Plaintiffs objected to the Ingenico

Inc. Requests pursuant to Local Rule 26.1(c) (the “Objection”);
             Case 1:19-cv-11457-IT Document 112 Filed 05/05/20 Page 2 of 5



       4.       On April 28, 2020, the Court held a conference at the request of Defendants with

respect to the Objection;

       5.       Upon the conclusion of the conference, the Court permitted Plaintiffs to file a

motion with respect to their Objection no later than May 5, 2020 and Defendants to respond to

such motion no later than May 12, 2020; and

       6.       Good cause exists for entry of this Stipulation and Order to prevent the unnecessary

expenditure of the parties’ and the Court’s resources and to promote the efficient progression of

discovery;

IT IS HEREBY ORDERED THAT:

       1.       The Objection has been withdrawn;

       2.       The Ingenico Inc. Requests will be deemed served on the date of entry of this

Stipulation and Order;

       3.       Plaintiffs shall have thirty (30) days from the date of entry of this Stipulation and

Order to respond to the Ingenico Inc. Requests, including with objections other than the withdrawn

Objection;

       4.       Defendants have met their limit with respect to the number of sets of Requests for

Production that may be served pursuant to Local Rule 26.1(c) and, in accordance with Local Rule

26.1(c), may not propound any additional sets of Requests for Production “[u]nless the judicial

officer orders otherwise”; and




                                                  2
              Case 1:19-cv-11457-IT Document 112 Filed 05/05/20 Page 3 of 5



         5.      Subject to the terms of the ESI Protocol and any other stipulations by the parties,

the ESI search parameters agreed to by the parties are intended to locate documents with regard to

both Plaintiffs’ claims and to Ingenico Inc.’s counterclaims, and no revisions shall be made thereto

on account of the Ingenico Inc. Requests.



Dated:
                                               JUDGE INDIRA TALWANI




                                                  3
         Case 1:19-cv-11457-IT Document 112 Filed 05/05/20 Page 4 of 5



INGENICO INC., INGENICO CORP., and ANYWHERECOMMERCE, INC.
INGENICO GROUP S.A.                and BBPOS LIMITED,

By their attorneys,                        By their attorneys,


/s/ Nicole J. Benjamin                     /s/ Daniel Carmeli
JOHN A. TARANTINO (BBO #492230)            MELISSA A. BOZEMAN
PATRICIA K. ROCHA (BBO #542348)            OLIVER D. GRIFFIN
NICOLE J. BENJAMIN (BBO #666959)           PETER N. KESSLER
WILLIAM K.WRAY, JR. (#689037)              Kutak Rock LLP
Adler Pollock & Sheehan P.C.               1760 Market Street, Suite 1100
One Citizens Plaza, 8th Floor              Philadelphia, PA 19103
Providence, RI 02903                       Tel: (215) 288-4384
Tel: (401) 274-7200                        Fax: (215) 981-0719
Fax: (401) 351-4607                        Melissa.bozeman@kutakrock.com
jtarantino@apslaw.com                      Oliver.griffin@kutakrock.com
procha@apslaw.com                          Peter.kessler@kutakrock.com
nbenjamin@apslaw.com
wwray@apslaw.com                           DANIEL CARMELI
                                           Kutak Rock LLP
                                           1801 California Street, Suite 3000
                                           Denver, Colorado 80202
                                           Tel: (303) 297-2400
                                           Fax: (303) 292-7799
                                           Daniel.carmeli@kutakrock.com

                                           JONATHON D. FRIEDMANN
                                           ROBERT P. RUDOLPH
                                           Rudolph Friedmann LLP
                                           92 State Street
                                           Boston, MA 02109
                                           Tel: (617) 723-7700
                                           Fax: (617) 227-0313
                                           jfriedmann@rflawyers.com
                                           rrudolph@rflawyers.com

                                           RICARDO G. CEDILLO
                                           Davis, Cedillo & Mendoza, Inc.
                                           755 E. Mulberry Ave., Ste 500
                                           San Antonio, Texas 78212
                                           Tel: (210) 822-6666
                                           Fax: (210) 822-1151
                                           rcedillo@lawdcm.com

                                       4
             Case 1:19-cv-11457-IT Document 112 Filed 05/05/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I certify that on this 5th day of May, 2020, the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.


                                                     /s/ Daniel Carmeli




1005329.v2
1005329.v2
